Mr. Justice SwepstoN
delivered the opinion of the Court.
The plaintiff in error was convicted of driving while intoxicated and was given the increased punishment provided by T.C.A. sec. 59-1035, the proof showing this to be his third offense, which occurred in August of 1955, that is, subsequent to the enactment of this provision of the statute of 1953.
All of the several assignments of error'are predicated on the insistence that the date of occurrence of the two prior convictions is not shown by the proof to have been also subsequent to the Act of 1953. It is, therefore, insisted that said Act is ex post facto as to this accused.
All of the authorities bold that these habitual offenders statutes are not ex post facto even where the prior convictions occurred before the effective date of such statute. See 25 Am. Jur. 263, and especially 58 A.L.R. 21.
The judgment below is affirmed.